DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as obvious over Peng (US 9,307,120 B1) in view of Yamazaki (US 2012/0127292 A1).
Regarding Claim 1, Peng discloses an … image processing apparatus comprising (Fig. 1, #100 and #200; Col.2, Lines 25-27, “image processing system 100 adaptable to a dual-mode image device 200”): 
a receiver configured to obtain a captured image resulting from image capture, in an image sensor (Fig. 1, #200, wherein the image sensor captures the image through the lens and filters), … ; and 

a light receiving surface of the image sensor is provided with a color filter in which a plurality of filter groups having spectral characteristics different from each other are arranged in a specific format (Fig. 1, #22 filter array; Fig. 2A wherein a filter array and a plurality of color filters are shown; Col. 2, Lines 36-38, wherein “ a filter array 22 that is composed of color filters ( e.g., red (R), green (G) and blue (B) filter) and infrared (IR) filters”),
the captured image includes plural pieces of first component information about colors corresponding to the spectral characteristics of the plurality of filter groups, respectively (Col. 2, Lines 36-38, wherein “ a filter array 22 that is composed of color filters ( e.g., red (R), green (G) and blue (B) filter) and infrared (IR) filters”; Fig. 2A wherein a group of Red , Green, Blue, and IR filters are shown; Fig. 1, #23, wherein the filtered signal is sent to the image sensor; Col.3, Line19-20, wherein “FIG. 3A shows a detailed block diagram of the adaptive color correction system 13 of FIG. 1; Fig. 3A, wherein information are collected including Pixel and color related information, IR-related information, and RGB related information that can be considered as pieces of first component information related to color related information collected from the filter array and image sensor. In other words, first component information may include any collected information from the signal passed through the color array filter 22 in Fig. 1, and can also include any combination of them or any processed data by using such combinations as an input), and 
the image processor (Col. 2, Lines 52-55, wherein “the image processing system 100 may refer to a structural or functional entity that may be performed, for example, by circuitry such as a digital image processor”) is configured to 
Red, Green, Blue, and IR pixel values. Furthermore, RGB related values can also be considered as parts of the first and the second component information when we use the same combination for both the first component and second component information), and 
perform color correction processing that corrects the plural pieces of first component information about the colors based on the second component information (Fig. 3A, # 137 wherein RGB values that represent colors [first component information] are corrected using 3rd CCM [including second component information] by the color correction step #137).
However, Peng is silent as to a medical [image processing system] and exciting light that is shed on an observed object and is provided by way of the observed object, and of fluorescent light that is excited by the exciting light and is provided from the observed object.
Yamazaki teaches a medical [image processing system] ([0009] wherein an endoscope apparatus including an image pickup section is provided) and exciting light that is shed on an observed object and is provided by way of the observed object, and of fluorescent light that is excited by the exciting light and is provided from the observed object (Fig. 8 & [0038] wherein a light source device #3 generates illuminating light; [0045] illuminating light “outputted via an illumination lens 27 making up illumination means attached to an illuminating window provided at a distal end portion 26 of the insertion portion 7 and radiated onto, for example, the surface of a living tissue,” in which the tissue can be considered as an observed object; it is notable that the first and the second embodiment refer to parts of the apparatus with the same numbers; [0098] wherein it is disclosed that embodiments can be modified to be used where “fluorescent observation is performed.”).

Regarding Claim 2, Peng further discloses wherein the image processor is configured to perform the color correction processing that corrects the plural pieces of first component information about the colors by multiplying a color correction matrix by an input matrix including the second component information as a matrix element (Fig. 3A, # 137 wherein RGB values that represent colors can be parts of the both first and second component information. RGB values are corrected using 3rd CCM matrix; see also Col. 6, Lines 10-22, wherein the color correction #137 in Fig. 3A can be performed by mathematical matrix operations such as multiplication).
	Regarding Claim 3, Peng further discloses wherein the input matrix includes each of the plural pieces of first component information about the colors as a matrix element (Fig. 3A wherein R/G/B input to #137 represent the plurality of the first component information that represent colors).
	Regarding Claim 4, Peng further discloses wherein the second component information is component information that is obtained by multiplication of the at least two pieces of first component information out of the plural pieces of first component information about the colors (Fig. 3A wherein 3rd blending uses 1st  CCM, 2nd CCM, and  CRA_alpha [that can be considered as pieces of first component information] and according to Col. 5, Lines 51-60 utilizes multiplication operations to 
	Regarding Claim 5, Peng further discloses wherein the plurality of filter groups are three filter groups that are grouped according to a wavelength band for red, green, or blue, and the captured image (Fig. 2A, wherein the filter array #22 includes R/G/B filters) includes the first component information about red, green, and blue corresponding to spectral characteristics of the three filter groups, respectively (Fig. 2B & Col. 2, Lines 32-46, wherein “Fig. 2B shows an exemplary spectral sensitivity of the dual-band IR-cut filter 21 and the filter array 22 of FIG. 1”).
	Regarding Claim 7, Peng discloses an … observation system (Fig. 1) comprising: …
an imaging device (Fig. 1 including the image device #200 and image processing unit #100) including: 
an image sensor configured to generate a captured image by capturing an image of (Fig. 1, wherein image sensor #23 captures an image of the light passed through the lens and filters) …; and
a color filter  in which a plurality of filter groups having spectral characteristics different from each other are arranged in a specific format, the color filter being provided in a light receiving surface of the image sensor (Fig. 1, #22 filter array; Fig. 2A wherein a filter array and a plurality of color filters are shown; Col. 2, Lines 36-38, wherein “ a filter array 22 that is composed of color filters ( e.g., red (R), green (G) and blue (B) filter) and infrared (IR) filters”; Col. 2, Lines 47-55, wherein the image sensor 23 “is disposed below the filter array 22 to convert the optical color information to an electronic signal” that can be interpreted as the light receiving surface); and 
the medical image processing apparatus according to claim 1 configured to process the captured image (see the rejection for Claim stated above).
However, Peng is silent as to a medical [observation system], a light source device configured to emit exciting light, and exciting light that is shed on an observed object and is provided by way of the 
Yamazaki teaches a medical [observation system] ([0009] wherein an endoscope apparatus including an image pickup section is provided), a light source device configured to emit exciting light, and exciting light that is shed on an observed object and is provided by way of the observed object, and of fluorescent light that is excited by the exciting light and is provided from the observed object (Fig. 8 & [0038] wherein a light source device #3 generates illuminating light; [0045] illuminating light “outputted via an illumination lens 27 making up illumination means attached to an illuminating window provided at a distal end portion 26 of the insertion portion 7 and radiated onto, for example, the surface of a living tissue,” in which the tissue can be considered as an observed object; it is notable that the first and the second embodiment refer to parts of the apparatus with the same numbers; [0098] wherein it is disclosed that embodiments can be modified to be used where “fluorescent observation is performed.”).
In a similar field of image processing, Yamazaki, similar to Peng, discloses a method/system of capturing images and making image corrections by the use of color filters and applying various operations/corrections to the recorded image frames. Yamazaki, further applies the proposed technique to medical images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the provided image correction method, as taught by Peng, to image frames captured from an observed object or the fluorescence light reflected from an observed object, such as living tissues, in response to exciting light, like taught by Yamazaki, to provide an adaptive color correction system based on various parameters that affect the quality of the final displayed image to provide an image with higher quality and accuracy (see also Peng, Col. 3, Lines 4-18). 

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Peng (US 9,307,120 B1), in view of Yamazaki (US 2012/0127292 A1), as applied to claim 1, and further in view of Lindvold (US 2015/0088001 A1).
Regarding Claim 6, Peng in view of Yamazaki discloses all the elements of Claim 1. However, Peng as modified by Yamazaki is silent as to the exciting light is a light that excites protoporphyrin.
	Lindvold teaches the exciting light is a light that excites protoporphyrin ([0032] excitation light source; [0033] wherein “an endoscopic tube accommodating at least one optical transmission path adapted to guide excitation light and examination light to a region of examination; [0034] wherein “The photosensitive compound is preferably selected from the group of … protoporphyrin, preferably protoporphyrin IX (PPIX)”).
	Yamazaki, similar to Peng, discloses a method/system of capturing images and making image corrections by the use of color filters and applying various operations/corrections to the recorded image frames. Yamazaki, further applies the proposed technique to medical images in an endoscope apparatus. Lindvold disclose an imaging system, an endoscopy system, for fluorescence imaging for the diagnosis of the bladder cancer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the fluorescence properties of protoporphyrin and use a light source to excite the protoporphyrin, in order to provide an effective medical diagnostic technique for the examination of cancer cells such as in bladder cancer which substantially improves the diagnosis and the treatment of the disease (see Lindvold, [0032]).  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koizumi (US 20140163391 A1) discloses a device for identifying a tumor site in a subject by spectroscopically detecting fluorescence of protoporphyrin. Takashi (US 20170251915 A1) discloses an endoscope including a light source and a color filter to generate color images and perform image . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793